Citation Nr: 0501220	
Decision Date: 01/14/05    Archive Date: 01/19/05

DOCKET NO.  04-06 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disorder.  

2.  Entitlement to service connection for a left ankle 
disorder.  

3.  Entitlement to service connection for a back disorder.  

4.  Entitlement to service connection for a right hip 
disorder.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

R. Coppola


INTRODUCTION

The appellant served on active duty from September 1977 to 
May 1979.  

This matter is before the Board of Veterans' Appeals (Board) 
from rating decisions issued by the Regional Office (RO) of 
the Department of Veterans Affairs (VA) located in Portland, 
Oregon.  

The appellant testified at a personal hearing before the 
undersigned Acting Veterans Law Judge in October 2004.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The appellant is seeking service connection for a bilateral 
ankle disorder, a back disorder, and a right hip disorder.  
He contends he either incurred these disabilities during 
active service or they are secondary to his service-connected 
knee disorders.  He testified that he injured his right ankle 
in 1979 while stationed at Fort Bliss, Texas.  Transcript, p. 
3.  In fact, he testified that he broke his right ankle at 
that time.  Transcript, p. 8.  Appellant testified that he 
injured his back and hip at the same time he injured his 
right knee in a fall from a cliff while stationed in Germany.  
Transcript, pp. 3-4, 8.  

The service medical records do not show appellant fractured 
his right ankle during active service.  They also do not show 
he sustained injuries in a fall from a cliff.  The service 
medical records show he complained of one instance of low 
back pain in April 1978 secondary to lifting heavy objects.  
They show appellant was seen for right knee pain in February 
1979 due to a series of accidents.  Examination was within 
normal limits and the diagnosis was right knee bruise.  Later 
that month he was seen for right knee pain when he slipped 
and fell on his knee while working in the motor pool.  The 
assessment was right knee bruise.  The remaining service 
medical records show no further complaints of knee pain.  
They show no further back complaints.  They do not show 
complaints of right or left ankle injuries or a right hip 
injury.  His April 1979 separation medical examination was 
normal.  In the report of medical history, appellant denied a 
history of recurrent back pain and a history of bone, joint, 
or other deformity.  He reported a history of a severe right 
ankle sprain in 1977.  

The evidence includes two medical opinions on the issues of 
service connection.  

There is a September 2002 opinion from a treating VA staff 
physician.  She states that appellant's medical problems 
include a chronic pain syndrome.  She states: "[i]t is 
possible that his chronic back, hip and ankle pain are 
related to his service connected right knee injury and 
changes in body mechanics related to this injury."  

There is a January 2003 opinion from a physician's assistant 
who examined the appellant.  The appellant recalled having 
first injured his back during a road march in service.  He 
stated he sustained a twisting injury to the right ankle 
during active service.  Based on the examination the 
diagnoses included chronic ligamentous strain of the right 
ankle, right hip pain secondary to iliac crest bone 
harvesting, and chronic low back pain with right sacroiliac 
fusion.  The examiner reviewed the service medical records.  
The examiner states: "[i] do not have any solid, scientific 
evidence to show that the patient's ankle condition, left 
knee condition, right hip condition, as well as low back 
condition and right shoulder condition are related to his 
knee condition."  

The Board finds that neither opinion clearly or definitively 
provides competent medical evidence to make a decision in 
this case.  The Board notes that appellant testified he is 
receiving treatment for the claimed disabilities at the 
Portland, Oregon VA Medical Center.  Transcript, pp. 6, 9.  

The VA's duty to assist the appellant includes obtaining 
relevant medical records and a medical examination and/or 
opinion where the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA of 
2000 and its implementing regulations.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2004).

In view of the foregoing, this case is REMANDED to the RO via 
the AMC in Washington, DC, for the following action.  VA will 
notify appellant when further action is required on his part.

1.  Review the claims file and ensure 
that all VCAA notice obligations have 
been satisfied in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.  Such notice should 
specifically apprise him of the evidence 
and information necessary to substantiate 
his claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  Request that he provide any 
evidence in his possession that pertains 
to the claim as explicitly required by 
38 C.F.R. § 3.159(b).  38 U.S.C.A. 
§ 5103(a) and (b) (West 2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  A 
record of his notification must be 
incorporated into the claims file.

2.  Request appellant to identify the 
names, addresses, and dates of treatment 
for all medical care providers, VA and 
non-VA, inpatient and outpatient, who 
possess additional records referable to 
treatment for his ankles, back and right 
hip.  Appellant testified he is receiving 
treatment for the claimed disabilities at 
the Portland, Oregon VA Medical Center.  
Appellant should provide all necessary 
written releases for these records.  If 
any of the identified records cannot be 
obtained, appellant should be notified of 
such and the efforts used in requesting 
these records.  

3.  The AMC should arrange for a 
comprehensive VA orthopedic examination 
to determine the nature and etiology of 
any ankle, low back, or right hip 
disorders.  The physician designated to 
examine the appellant must review the 
evidence in his claims folder, including 
a complete copy of this REMAND.  All 
indicated tests and studies should be 
accomplished and all clinical findings 
should be reported in detail.  Based on a 
review of the claims folder and the 
appellant's examination, the examiner is 
to opine on the following questions:  

Does the appellant have current right 
ankle, left ankle, low back, or right hip 
disabilities?  If not, this should be 
stated.  If so, the current disabilities 
should be reported.  

For any disability diagnosed, what is the 
likelihood that the disability is due to 
an incident or event of active service?  
For any disability determined not to be 
related to active service, the examiner 
should opine whether or not the 
disability is proximately due to or the 
result of the appellant's service-
connected right knee disorder or any 
other service-connected disorder.  

A complete rationale should be given for 
all opinions and conclusions expressed.  
In rendering the opinions and 
conclusions, the examiner should address 
the appellant's reported medical history 
during active service and in the post-
service medical evidence and in his 
statements and testimony.  

4.  The issues on appeal should then be 
readjudicated.  If the requested benefits 
are not granted to appellant's 
satisfaction, a supplemental statement of 
the case (SSOC) should be furnished.  The 
SSOC must contain notice of all 
applicable criteria pertinent to 
appellant's claims, which has not been 
previously provided in the statement of 
the case.  A reasonable period of time 
for a response should be afforded.  
Thereafter, the case should be returned 
to the Board for final appellate review.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	J. CONNOLLY JEVTICH
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




